 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
      RAMIRO HUERTA,                                      Case No. 1:17-cv-01446-DAD-EPG
11
                             Plaintiff,
12                                                        ORDER MODIFYING SCHEDULING
      v.                                                  CONFERENCE ORDER
13
                                                          (ECF Nos. 14, 42)
14    COUNTY OF TULARE, et al.,

15                           Defendants.

16

17         The Court has before it the Joint Proposed Revised Briefing Schedule. (ECF No. 42.) For

18 the reasons discussed below, the Court approves in part and rejects in part the proposed revised

19 schedule.
20         On October 24, 2018, the Court held a telephonic mid-discovery status and informal

21 discovery dispute conference. (ECF No. 41.) During that conference, the parties discussed with

22 the Court the status of discovery, and the need for revising the discovery deadlines previously set

23 by the Court in the Scheduling Conference Order (ECF No. 14). Also discussed at the hearing

24 was the upcoming retirement of Chief Judge Lawrence J. O’Neill, and the resulting significant

25 case load that will shift to District Judge Dale A. Drozd in early 2020. The Court informed the

26 parties that, in light of this anticipated heavy case load in early 2020, the trial date, pretrial date,
27 and dispositive motion deadline set for this case will not be modified. The Court directed the

28 parties to submit a joint proposed modified schedule that did not require modification of the


                                                      1
 1 dispositive motion deadline. The parties indicated they would do so.

 2         The parties have now submitted their joint proposal in which the parties propose

 3 modifications to both the discovery deadlines and the dispositive motion deadline. (ECF No. 42).

 4 This proposal is directly contrary to the Court’s direction. It is also a facially unworkable

 5 proposed schedule that includes a deadline to file dispositive motions one month before the

 6 pretrial conference.

 7         The Court finds good cause for and will approve the proposed modifications to the

 8 discovery schedule. However, the Court will reject the proposed modification to the dispositive

 9 motion deadline as this is contrary to the Court’s explicit direction to the parties that the

10 dispositive motion deadline will not be modified, and would necessitate modifications to both the

11 pretrial and trial dates currently set in this case.

12         Accordingly,

13         IT IS ORDERED that the Joint Proposed Revised Briefing Schedule (ECF No. 42) is

14 approved in part and rejected in part, and the Scheduling Conference Order (ECF No. 14) is

15 modified as follows:

16         1. Non-Expert Discovery Cutoff is March 21, 2019.

17         2. Expert Disclosure Deadline is May 2, 2019.

18         3. Rebuttal Expert Disclosure Deadline is May 30, 2019.

19         4. Expert Discovery Cutoff is July 1, 2019.

20         5. Dispositive Motion Filing Deadline remains set for May 31, 2019.

21         6. Pretrial Conference remains set for September 30, 2019, at 1:30 p.m., in Courtroom 5

22             before District Court Judge Dale A. Drozd.

23         7. Jury Trial remains set for December 3, 2019, at 1:00 p.m., in Courtroom 5 before

24             District Court Judge Dale A. Drozd.

25 \\\

26 \\\
27 \\\

28 \\\


                                                      2
 1        8. All other terms and conditions of the Scheduling Conference Order (ECF No. 14)

 2              remain in full force and effect.

 3
     IT IS SO ORDERED.
 4

 5     Dated:     November 7, 2018                         /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   3
